Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1-5, 7-12, and 14-19 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an establishing a geofence and modifying an aspect of the dynamic geofence based on the availability of a product. 
The Applicant’s specification further notes that in “paragraph 0023: the fundamental operation of the system as a whole. The geofence is defined dynamically to include a decreased geographic size so as to limit the exposure of the offer, or in other situations the geographic size is expanded so as to increase the exposure of the offer. This approach optimizes the flow of potential customers to the particular venue. Having a geographic size too small may prevent attracting a desired number of customers to the venue. Having a geographic size too large may present other issues, such as wasted computing resources, both of the system itself and mobile devices of those within the geofence”. 
inter alia, connecting to a plurality of content servers to establish an optimum initial size for the geo-fence and by utilizing GPS satellite location information from a plurality of mobile devices to modify an aspect of the dynamic geofence based on information from the plurality of content servers. As such, the claimed invention improves existing geo-fence technology.
The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract idea. Therefore, based on these finding of fact, the Examiner understands the claims subject matter not to be directed towards an abstract idea and thereby patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/TAREK ELCHANTI/Primary Examiner, Art Unit 3621